WALLACE, JUDGE:
The claimant filed their claim in the amount of $278.52 for damages to a 1974 Chevrolet pickup truck belonging to the claimant, Larry G. Conley.
On August 3, 1976, the claimant, Bonita E. Conley, was driving the truck registered in the name of her husband, Larry G. Conley, on a secondary road on Hewetts Creek or Meadow Fork in Boone County, West Virginia. It was approximately 2:30 p.m., the weather was clear, the road dry. She was proceeding alone from Chapmanville, West Virginia to the home of her mother. At a point along the road, employees of the respondent were installing new drainpipes. As the claimant approached the work scene, she observed a Department of Highways vehicle on the right hand side of the road partially in the creek. The respondent’s employees were waiting for a wrecker to pull the vehicle back onto the road. On the left hand side of the road there were two large steel drainpipes. The road was a one-lane dirt road approximately 12 ro 15 feet wide. The claimant, Bonita E. Conley, stopied the truck believing that she could not get between the respondent’s vehicle and the drainpipes. An employee of the respondent directed her to proceed between the respondent’s vehicle and the pipes. At his instructions, she proceeded, but there was not sufficient room for the truck to pass. The right front fender was damaged when it struck the Highway Department vehicle, and the left front of the truck hit the drainpipes. The claimant stopped as the truck became lodged between the pipes and the vehicle. In order to fr.ee.tlie truck, James Bell, one of the witnesses to the accident, climbecl through the left window of the truck and drove it between the pipes and the vehicle.
The witnesses, James Bell and Ricky Backus, testified thay they saw the respondent’s employee direct the claimant between the *207vehicle and the pipes. No testimony was presented by the respondent.
It is the opinion of the Court that the truck was damaged by the failure of the respondent’s employee to exercise proper care under the circumstances and the driver being free from fault, the Court makes an award of $278.52.
Award of $278.52.